Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 21, 2016                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  154859(58)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  JOHN MADDEN,                                                                                Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellant,
                                                             SC: 154859
  v                                                          COA: 326716
                                                             Oakland CC: 2014-138923-CB
  JOSEPH A. AVILA, ALAN E. BARTON,
  CHRISTOPHER P. BELDEN, ROBERT I. FREY,
  WILLIAM J. KETELHUT, MARK D. MORELLI,
  STEPHEN RABINOWITZ, and GEORGE A.
  SCHREIBER, JR.,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Edward G. Tillinghast, III, and Rena Andoh to appear and practice on
  behalf of defendants-appellees under MCR 8.126(A) is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 21, 2016